Citation Nr: 1539495	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  15-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from January 1967 to October 1970.  He unfortunately died in August 2013.  The appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In April 2015, the appellant and her daughter testified before the undersigned Veterans Law Judge via videoconference.  The transcript of the hearing is associated with the claims file and has been reviewed.  In May 2015, the Board received additional evidence from the Veteran along with a waiver of initial RO consideration.

In June 2015, the Board referred the case for a Veterans Health Administration (VHA) medical expert opinion. The case has since returned to the Board for further appellate consideration.  In September 2015, the appellant submitted additional argument along with a waiver of initial RO consideration.

The Board notes that the appellant has been in receipt of aid and attendance benefits since August 2013.  She recently submitted VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid in Attendance, in March 2015.  There is no indication that any development has been initiated.  The Board does not have jurisdiction of this issue and it is therefore REFERRED to the RO for the appropriate action.  
FINDINGS OF FACT

1.  The death certificate shows that Veteran died in August 2013 due to renal failure due to encephalopathy.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) with depressive disorder and dementia (100 percent disabling).

3.  The Veteran's alcohol dependence has been shown to be secondary to his service-connected PTSD with depressive disorder and dementia.   

4.  Resolving all doubt in the appellant's favor, the Veteran's service-connected PTSD with depressive disorder and dementia and secondary alcohol dependence contributed materially or substantially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given the favorable disposition as to the claim for service connection for the cause of the Veteran's death, the Board finds that any defect in the notice or assistance provided to the appellant in connection with that claim constituted harmless error.

II.  Analysis

The appellant seeks service connection for the cause of the Veteran's death.  Her primary contention is that the Veteran's service-connected PTSD substantially contributed to the cause of his death.  During the personal hearing, she expressed her belief that the Veteran's psychiatric disability, variously diagnosed, caused him to develop encephalopathy.

Dependency and indemnity compensation (DIC) is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability, which is a disability that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1310 (West 2014); see also § 3.303(a) (2015).

For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to a veteran's death, the disability must be shown to have contributed substantially or materially to death, to have combined to cause death, or to have aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. § 1110  does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or the use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001)(en banc order). The Federal Circuit cautioned that veterans may only be awarded compensation if they could adequately establish that their alcohol or drug abuse disability was secondary to or caused by their primary service-connected disorder.  Service connection remains precluded for primary alcohol and drug abuse and related disabilities that were due to willful wrongdoing.  See Allen at 1381.

In this case, the Certificate of Death shows that the Veteran died in August 2013 due to renal failure due to encephalopathy.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD) with depressive disorder and dementia (100 percent disabling).  

A VA medical examiner, a primary care nurse practitioner, in December 2014 reviewed the claims file and determined that it is less likely as not that the Veteran's service-connected PTSD contributed to his death.  

In addition, the appellant submitted a May 2015 letter authored by Dr. Kim, a Board-Certified Geriatric Psychiatrist who called attention to the fact that multiple research data demonstrates a relationship between PTSD and dementing disorders.  This psychiatrist stated that he hoped this association would be helpful in deciding the appellant's claim.  He also noted that the Veteran had been in his care at the Salem VA Medical Center for dementia-related behavioral symptoms.

In July 2015, a VA board-certified neurologist had an opportunity to review the Veteran's claims file and felt that the Veteran had metabolic encephalopathy which was more likely than not due to a combination of sepsis, dehydration, and acute renal failure.  The neurologist explained that metabolic encephalopathy is well-known to be associated with significant morbidity and mortality, especially in patients with multiple medical co-morbidities.  The specialist also stated that psychiatric illness, including PTSD and depression, are not know to be a causative or contributory factor of metabolic encephalopathy.  The neurologist concluded that it was less likely that the Veteran's service-connected PTSD with depressive disorder and dementia contributed substantially or materially to his death, combined to cause death, or especially aided or lent assistance to the production of death.

In September 2015 however, the Board received a statement from the appellant in which she approached the claim from a different angle.  She argued that the Veteran abused alcohol secondary to his service-connected PTSD and that such abuse eventually led to his terminal renal failure.  She stated that the Veteran's kidneys failed because they were unable to filter the toxins that were present in his body.  She confided that the Veteran had had a drinking problem from the beginning of their relationship and was heavy drinker throughout their marriage.  She referred to various internet articles regarding relationship between PTSD and alcohol use problems, as well as between and PTSD and dementia.

The appellant's statements describing the Veteran's heavy use of alcohol during their marriage are competent, as she would have had first-hand knowledge of this type of behavior.  In addition, the Board finds her lay statements credible as they are consistent with the medical evidence.  In this regard, a review of the record shows that in May 2012, the Veteran underwent a VA examination to assess his PTSD.  In addition to the Axis I diagnoses of PTSD, depressive disorder, and dementia, he was diagnosed with alcohol dependence.  The clinical psychologist who examined the Veteran noted medical evidence showing that he had had a 40-year history of alcohol dependence and "no significant sobriety in the last 27 years" (2004 notation).  The psychologist stated that VA providers described the Veteran as drinking 12-24 beers/day for the first 10-20 years after his discharge from military service (1970), followed by a reduction in the quantity consumed (possibly to 6 beers/day according to one note).  A brief period of relative sobriety was then described from 2004-2005, followed by an increase in alcohol use afterward (from 2 beers/day noted in 2005 to "3 scotches/night" noted in 2012).  The psychologist also noted inconsistencies in statements provided by the Veteran versus his family members (i.e., reporting and description of his alcohol use over time, with a tendency toward minimization of frequency, quantity, and/or associated problems apparent).  It was also noted that the Veteran's alcohol use was believed to have escalated during and after his military service, and the psychologist interpreted this as one of the ways by which the Veteran may have attempted to independently manage the discomfort he was experiencing as a result of his military-related trauma and PTSD symptoms. The Board also notes that the May 2012 Axis III diagnoses included elevated liver function tests.  

Given the evidence of record, the Board finds that service connection for the cause of the Veteran's death is established.  At the time of the Veteran's death, he was service-connected for PTSD with depressive disorder and dementia which was rated as 100 percent disabling.  In addition, the medical evidence of record has established that the Veteran's alcohol dependence was secondary to his PTSD, and not a result of willful misconduct.  See May 2012 VA examination report.  

In deciding this case, the Board gives "careful consideration" to whether a service-connected disease affecting a vital organ nonetheless was a contributory factor to the Veteran's death.  See 38 C.F.R. § 3.312(c)(3).  The record as a whole supports a finding that the Veteran's PTSD with depressive disorder and dementia and secondary alcohol dependence produced debilitating effects and general impairment of health to an extent that made the Veteran materially less capable of resisting the effects of his kidney failure.  Indeed, the Veteran's service-connected PTSD with depressive disorder and dementia (and now secondary alcohol dependence) was 100 percent disabling, thus, the Board assumes debilitation of many vital organs, to include the kidneys and liver.  Id.  It is therefore reasonable to conclude that the Veteran's service-connected disability was itself of a progressive or debilitating nature and of such a severity as to have had a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

In summary, the Veteran's service-connected PTSD with depressive disorder and dementia and secondary alcohol dependence was a contributory cause of the Veteran's death.  In light of this favorable determination, the Board need not resolve the differing opinions with respect to the relationship, if any, between the Veteran's service-connected PTSD/dementia and his encephalopathy.  

The Board wishes to acknowledge the appellant's impressive efforts in supporting her claim as well as her representatives' quality advocacy on her behalf in this case.  The preponderance of the evidence is in favor of appellant's claim; consequently application of the benefit of the doubt doctrine is unnecessary.  The appellant's claim of entitlement to service connection for the Veteran's cause of death is granted.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.102, 3.312.

ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


